Citation Nr: 0631594	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-10 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the RO 
that denied the veteran's claim for post traumatic stress 
disorder (PTSD).  The veteran filed a notice of disagreement 
(NOD) in March 2003 and the RO issued a statement of the 
case (SOC) in February 2004.  The veteran filed a 
substantive appeal (via VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2004.  The RO issued 
Supplemental SOCs (SSOCs) in April 2005, September 2005, and 
November 2005.

For the reason expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

On his VA Form 9, received in March 2004, the veteran 
requested a hearing before a Decision Review Officer (DRO) 
at a local VA office.  In September 2004, the veteran 
testified during the requested hearing; a transcript of the 
hearing is of record.  

In an April 2006 handwritten letter, the veteran, through 
his representative, requested the opportunity to testify at 
another (presumably, a Board) hearing.  However, the veteran 
did not specify whether he was wants a Board video 
conference hearing or an in-person hearing before a Veterans 
Law Judge at the RO (Travel Board hearing).  The Board 
refers this matter to the RO for clarification.

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules the veteran for 
videoconference hearings and Travel Board hearings, a remand 
of the claim on appeal to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for 
the following action:

After clarifying with the veteran the 
type of Board hearing that he desires, 
the RO should schedule the veteran for a 
Travel Board hearing or videoconference 
hearing, as appropriate, in accordance 
with his April 2006 request.  The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2006).  The claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006). 


